STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 26, 2016
               Plaintiff-Appellee,

v                                                                   No. 322752
                                                                    Wayne Circuit Court
KAYCEE SMITH,                                                       LC No. 13-009157-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and HOEKSTRA and SERVITTO, JJ.

PER CURIAM.

        Defendant, Kaycee Smith, appeals as of right his jury trial convictions of possession with
intent to deliver 450 to 999 grams of cocaine, MCL 333.7401(2)(a)(ii); possession with intent to
deliver under 50 grams of heroin, MCL 333.7401(2)(a)(iv); possession with intent to deliver less
than five kilograms of marijuana, MCL 333.7401(2)(d)(iii); and possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
defendant to concurrent terms of 135 months to 30 years’ imprisonment for the possession with
intent to deliver 450 to 999 grams of cocaine conviction, 5 years to 20 years’ imprisonment for
the possession with intent to deliver under 50 grams of heroin conviction, and 1 year to 4 years’
imprisonment for the possession with intent to deliver less than five kilograms of marijuana
conviction, to be served consecutive to 2 years’ imprisonment for the felony-firearm conviction.
We affirm.

       This appeal involves a drug enforcement raid conducted on June 5, 2013, at the home
owned by defendant, located at 15480 Piedmont, Detroit, Michigan. During the raid, officers
confiscated $19,525 in cash, an unloaded Ruger Ranch rifle, along with 692.8 grams of cocaine,
21.8 grams of heroin and seven Ziploc gallon freezer-sized bags containing 4,420 grams of
marijuana from the floor of the master bedroom closet of the home.

       Defendant asserts that the trial court erred in denying his motions for a new trial and
judgment notwithstanding the verdict (JNOV). Defendant is in fact challenging the trial court’s
findings that there was sufficient evidence to sustain his convictions and that the jury’s verdicts
were not contrary to the great weight of the evidence. Specifically, defendant argues a lack of
evidence to support the contention that the drugs, money and rifle seized by police were in his
possession, given the residence of other individuals in the home and the absence of any evidence
or witnesses directly linking him to the contraband.

                                                -1-
        In general, a defendant’s claim that the verdict was contrary to the great weight of the
evidence is reviewed to determine whether “the evidence preponderates so heavily against the
verdict that it would be a miscarriage of justice to allow the verdict to stand.” People v Musser,
259 Mich. App. 215, 218-219; 673 NW2d 800 (2003). “When reviewing a defendant’s challenge
to the sufficiency of the evidence, [this Court] review[s] the evidence in a light most favorable to
the prosecutor to determine whether any trier of fact could find the essential elements of the
crime were proven beyond a reasonable doubt.” People v Williams, 294 Mich. App. 461, 471;
811 NW2d 88 (2011) (citation and quotation marks omitted).

        “A challenge to the trial court’s decision on a motion for a directed verdict has the same
standard of review as a challenge to the sufficiency of the evidence.” People v Lewis (On
Remand), 287 Mich. App. 356, 365; 788 NW2d 461 (2010), aff’d in part and vacated in part on
other grounds 490 Mich. 921 (2011); see also People v Couzens, 480 Mich. 240, 244; 747 NW2d
849 (2008). Only the evidence that was presented before the motion for a directed verdict was
made is considered. People v Hampton, 407 Mich. 354, 368; 285 NW2d 284 (1979). When
reviewing a decision to grant or deny a motion for a directed verdict, the evidence is viewed de
novo “in a light most favorable to the prosecution” to ascertain “whether a rational trier of fact
could have found that the essential elements of the crime were proved beyond a reasonable
doubt.” People v Riley (After Remand), 468 Mich. 135, 139-140; 659 NW2d 611 (2003). The
trial court cannot determine witness credibility when ruling on a directed verdict motion. People
v Mehall, 454 Mich. 1, 6; 557 NW2d 110 (1997). “A directed verdict of acquittal is appropriate
only if, considering all the evidence in the light most favorable to the prosecution, no rational
trier of fact could find that the essential elements of the crime charged were proven beyond a
reasonable doubt.” Id.

        “The elements of felony-firearm are that the defendant possessed a firearm during the
commission of, or the attempt to commit, a felony.” People v Avant, 235 Mich. App. 499, 505;
597 NW2d 864 (1999). To support a conviction for possession with intent to deliver narcotics,
under MCL 333.7401(2), a prosecutor is required to prove, beyond a reasonable doubt four
elements: (1) that the substance recovered is a narcotic or substance contemplated by the
statutory scheme, (2) the drugs are in a mixture commensurate in weight with the limitations
specified by the statutory subsections, (3) that defendant was not authorized to possess the
substances, and (4) that defendant knowingly possessed the narcotics or drugs with the intent to
deliver. See People v Wolfe, 440 Mich. 508, 516-517; 489 NW2d 748 (1992), mod 441 Mich.
1201 (1992). An actual delivery is not required to prove an intent to deliver. People v Gonzalez,
256 Mich. App. 212, 226; 663 NW2d 499 (2003). Whether defendant knowingly possessed the
cocaine with the intent to deliver constitutes an issue for the trier of fact. People v Whittaker,
187 Mich. App. 122, 128; 466 NW2d 364 (1991). “[B]ecause it can be difficult to prove a
defendant’s state of mind on issues such as knowledge and intent, minimal circumstantial
evidence will suffice to establish the defendant’s state of mind, which can be inferred from all
the evidence presented.” People v Kanaan, 278 Mich. App. 594, 622; 751 NW2d 57 (2008).
“Possession with intent to deliver can be established by circumstantial evidence and reasonable
inferences arising from that evidence, just as it can be established by direct evidence.” Wolfe,
440 Mich. at 526. “A factfinder can infer a defendant’s intent from his words or from the act,
means, or the manner employed to commit the offense.” People v Hawkins, 245 Mich. App. 439,
458; 628 NW2d 105 (2001).


                                                -2-
        Defendant does not dispute the nature of the substances or their weight. He also does not
contend that he was authorized to possess the substances. The focus of defendant’s claim is
solely premised on his assertion that he did not possess the drugs or firearm. A demonstration of
dominion and control, or the right to exert control, over something with the knowledge of its
presence and character is sufficient to establish possession. People v McKinney, 258 Mich. App.
157, 165; 670 NW2d 254 (2003). Actual physical possession of the substance is unnecessary to
establish the elements of the crime. “[C]onstructive possession will suffice. Constructive
possession exists when the totality of the circumstances indicates a sufficient nexus between
defendant and the contraband. Possession is attributed not only to those who physically possess
the drugs, but also to those who control its disposition. In addition, possession may be either
joint or exclusive.” People v Johnson, 466 Mich. 491, 500; 647 NW2d 480 (2002) (citations
omitted).

        It was demonstrated that defendant is the owner of the home where the drugs and firearm,
along with substantial cash, were found in the closet of the master bedroom. The home was
equipped with surveillance cameras, which are often found to be present in houses that contain a
valuable or sizeable amount of narcotics. The master bedroom of the home appeared used or
lived in based on furnishings and clothing in the room and mail was found in the closet, within
the vicinity of the confiscated materials that was addressed to defendant at that location, with at
least one of the two mail items having a recent postmark. No personal items associated with the
individual that defendant alleged was living at the residence, Kevin Sadler, were found at that
location to suggest Sadler’s residence. Defendant’s son, Kaycee Heard, acknowledged having
lived in the home with defendant and although he asserted that he and defendant had been
staying at alternative locations for the days immediately preceding the police raid, Heard was at
the home packing personal belongings at the time of the raid. Defendant, Heard and Sadler were
the only individuals identified as having keys to access the home, and Heard, twice during his
testimony, identified the master bedroom as defendant’s room. In addition, about an hour into
the effectuation of the search warrant, defendant’s sister came to the home seeking defendant
suggesting his residence or frequent presence at that location.

        Detroit Police Department Lieutenant David Hansberry, based on his experience with the
narcotics unit and his work as a police officer, testified that the camera system installed at the
home was consistent with houses engaged in larger scale narcotics transactions. Detroit Police
Department Sergeant Stephen Geelhood characterized the amount of drugs seized from this
residence as a “major distribution,” with the value of the cocaine at the time of seizure being
approximately $270,000, or the equivalent of $400 a gram, implying that the amount of the drugs
seized belied possession for personal use. In addition, when police arrived to effectuate the
search warrant, defendant was in the driveway speaking with Sadler. On seeing the police van
arrive at the residence, defendant and Sadler fled the scene. “[E]vidence of flight is admissible
to support an inference of ‘consciousness of guilt’ and the term ‘flight’ includes such actions as
fleeing the scene of the crime.” People v Goodin, 257 Mich. App. 425, 432-433; 668 NW2d 392
(2003).

       Although defendant, through Heard, provided testimony suggesting that defendant was
not currently residing at the property, the jury was free to disbelieve this testimony as questions
of witness credibility are left to the trier of fact. People v Lemmon, 456 Mich. 625, 642-643; 576
NW2d 129 (1998). Typically, this Court will decline to interfere with the role of the trier of fact

                                                -3-
in determining the credibility of the witnesses or in determining the weight to be attributed to the
evidence. People v Williams, 268 Mich. App. 416, 419; 707 NW2d 624 (2005). In addition,
testimony by Heard indicating that defendant was not residing at the home within the past two or
three days is not the equivalent of establishing that defendant did not have control of the
premises and its contents, as demonstrated by defendant’s ownership of the property, possession
of a key, and the maintenance of personal items within the home and closet where the contraband
was found. Thus, sufficient evidence was adduced at trial to support the jury’s determination
that defendant possessed or controlled the drugs and firearm.

       Defendant also asserts that the verdict was against the great weight of the evidence. As
discussed by this Court in Musser, 259 Mich. App. at 218-219:

                The test to determine whether a verdict is against the great weight of the
       evidence is whether the evidence preponderates so heavily against the verdict that
       it would be a miscarriage of justice to allow the verdict to stand. Conflicting
       testimony, even when impeached to some extent, is an insufficient ground for
       granting a new trial. [U]nless it can be said that directly contradictory testimony
       was so far impeached that it was deprived of all probative value or that the jury
       could not believe it, or contradicted indisputable physical facts or defied physical
       realities, the trial court must defer to the jury’s determination. [Citations and
       quotation marks omitted.]

Defendant challenges the verdict on the same grounds that he contests the sufficiency of the
evidence; namely, that the evidence offered to prove his possession of the contraband was
inadequate. In other words, defendant’s arguments pertaining to the great weight of the evidence
comprise merely a reiteration of his argument challenging the sufficiency of the evidence. As
discussed in conjunction with defendant’s arguments regarding the sufficiency of the evidence,
there was substantial circumstantial evidence establishing defendant’s possession of the
contraband including his ownership of the house and the possession of a key to the residence
wherein the drugs and firearm were located, testimony and physical evidence indicating his
residency in the bedroom where the contraband was seized, and his flight from police. Further,
defendant’s challenge to the weight of the evidence is merely a contention that the jury erred in
its credibility determinations. “[A]bsent exceptional circumstances, issues of witness credibility
are for the jury, and the trial court may not substitute its view of the credibility for the
constitutionally guaranteed jury determination thereof.” Lemmon, 456 Mich. at 642. Further, it is
well recognized that “conflicting testimony or a question as to the credibility of a witness are not
sufficient grounds for granting a new trial.” Id. at 643 (citation omitted). Consequently, the
verdict was not contrary to the great weight of the evidence identifying defendant as having
possession of the contraband.

        Next, defendant argues that the trial court erred in denying his motion to suppress the
evidence obtained through a defective search warrant. Specifically, defendant contends that the
affidavit prepared in support of the warrant was premised on an unreliable confidential
informant, lacked specificity, involved stale information and contained purposefully misleading
and untrue statements by the police officer serving as the affiant.



                                                -4-
       This Court reviews a trial court’s factual findings for clear error and a trial court’s legal
conclusions de novo for preserved issues pertaining to the suppression of evidence. People v
Snider, 239 Mich. App. 393, 406; 608 NW2d 502 (2000). A trial court’s decision to conduct an
evidentiary hearing on a challenge to the validity of a search warrant affidavit is reviewed for an
abuse of discretion. People v Martin, 271 Mich. App. 280, 309; 721 NW2d 815 (2006), aff’d 482
Mich. 851 (2008).

       The Fourth Amendment of the United States Constitution states:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized. [US Const, Am IV (emphasis added).]

“A reviewing court must give great deference to a magistrate’s finding of probable cause to issue
a search warrant.” People v Mullen, 282 Mich. App. 14, 21; 762 NW2d 170 (2008). “[T]his
Court need only ask whether a reasonably cautious person could have concluded that there was a
substantial basis for the finding of probable cause.” Martin, 271 Mich. App. at 297 (quotation
marks and citation omitted). “To find a substantial basis, we must ‘ensure that there is a fair
probability that contraband or evidence of a crime will be found in a particular place.’ ” Mullen,
282 Mich. App. at 22, quoting Martin, 271 Mich. App. at 297. As discussed by the United States
Supreme Court in Franks v Delaware, 438 US 154,171; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978):

       There is, of course, a presumption of validity with respect to the affidavit
       supporting the search warrant. To mandate an evidentiary hearing, the
       challenger's attack must be more than conclusory and must be supported by more
       than a mere desire to cross-examine. There must be allegations of deliberate
       falsehood or of reckless disregard for the truth, and those allegations must be
       accompanied by an offer of proof. They should point out specifically the portion
       of the warrant affidavit that is claimed to be false; and they should be
       accompanied by a statement of supporting reasons. Affidavits or sworn or
       otherwise reliable statements of witnesses should be furnished, or their absence
       satisfactorily explained. Allegations of negligence or innocent mistake are
       insufficient. The deliberate falsity or reckless disregard whose impeachment is
       permitted today is only that of the affiant, not of any nongovernmental informant.

“The defendant has the burden of showing, by a preponderance of the evidence, that the affiant
knowingly and intentionally, or with a reckless disregard for the truth, inserted false material into
the affidavit and that the false material was necessary to the finding of probable cause.” People v
Waclawski, 286 Mich. App. 634, 701; 780 NW2d 321 (2009).

        Beginning with a review of the content of the affidavit, there is no support for
defendant’s claims. The affidavit provides that information was obtained from a confidential
informant, regarding the storage and sale of illegal narcotics, including cocaine and marijuana
that was occurring at a specified location. The confidential informant had observed such
transactions, from inside the home, within the past 48 hour period, which was corroborated by

                                                -5-
surveillance conducted outside that location indicating behavior consistent with illegal drug
trafficking. A previous drug raid had occurred at that location in 2011, which resulted in the
confiscation of illegal drugs and weapons. The confidential informant relied upon for purposes
of the affidavit had several prior interactions with police, which had resulted in the successful
confiscation of substantial amounts of illegal drugs. Hence, on its face, the affidavit provided
sufficient information that “a reasonably cautious person could have concluded that there was a
substantial basis for the finding of probable cause.” Martin, 271 Mich. App. at 297. Further, “[a]
search warrant must describe with particularity the place to be searched and the persons or things
to be seized.” Id. at 303. “The purpose of the particularity requirement in the description of
items to be seized is to provide reasonable guidance to the executing officers and to prevent their
exercise of undirected discretion in determining what is subject to seizure.” Id. at 304 (internal
quotations omitted). The affidavit contained the necessary specificity because it identified the
location by an address along with the items to be seized, specifically illegal narcotics including
cocaine and marijuana along with firearms.

        There is, likewise, no support for defendant’s contention that the information obtained
from the confidential informant was stale. In determining whether information is stale, “the test
is not whether the items could be moved or changed but whether there was a ‘fair probability’
that the items were in the place to be searched.” People v Sobczak-Obetts, 253 Mich. App. 97,
110; 654 NW2d 337 (2002). The confidential informant indicated having observed drug
trafficking from within the residence in the past 48 hour period, which was confirmed by
surveillance. The amount of drugs alleged indicated that the trafficking was not restricted to a
single transaction but involved an ongoing drug enterprise and that the location identified had
previously been the subject of a narcotics and weapons seizure. In determining whether a search
warrant is stale, it is necessary to evaluate the circumstances of each case. “The threshold
inquiry looks at the life cycle of the evidence sought, given a totality of circumstances, that
includes the criminal, the thing seized, the place to be searched and, most significantly, the
character of the criminal activities under investigation.” People v Russo, 439 Mich. 584, 605;
487 NW2d 698 (1992) (citation omitted). Specifically:

       Time as a factor in the determination of probable cause to search is weighed and
       balanced in light of other variables in the equation, such as whether the crime is a
       single instance or an ongoing pattern of protracted violations, whether the
       inherent nature of a scheme suggests that it is probably continuing, and the nature
       of the property sought, that is, whether it is likely to be promptly disposed of or
       retained by the person committing the offense. [Id. at 605-606.]

As such, the information used to justify issuance of the search warrant cannot be construed as
stale because it demonstrated that the drug enterprise was ongoing and, therefore, it was
reasonable to conclude that the contraband would still be found at the residence.

        Defendant further argues that the affiant for the search warrant affidavit purposefully and
intentionally included false information regarding the previous raid at the Piedmont address




                                                -6-
involving defendant. At the Franks1 hearing it was determined that a prior narcotics raid did
occur at defendant’s home in 2011, involving the seizure of drugs and weapons, and that
defendant was present for the event. Contrary to the affidavit, however, defendant was never
charged or formally arrested in that incident. The affiant explained the discrepancy by relating
that he had been informed of the prior incident by another officer and had used a police database
in an attempt to confirm that officer’s recollection of the events. The database print out indicated
a narcotics raid at the location, on the indicated date, with the arrest of defendant. As noted by
the trial court, there is no evidence to support defendant’s contention that the inclusion of this
information by the affiant was a deliberate untruth, given the content of the report generated
from the database and, instead, comprised a “mistaken belief.” Notably, the only inaccurate
statement was the one indicating that defendant was arrested during the previous raid. The
remaining statements were determined to be valid or correct. Thus, defendant has failed to
demonstrate that the averring officer “knowingly and intentionally, or with a reckless disregard
for the truth, inserted false material into the affidavit[.]” Waclawski, 286 Mich. App. at 701. In
addition, even if the inaccurate statement were omitted from the affidavit, sufficient material was
included to support probable cause for issuance of a warrant. In other words, based on the
remaining content of the affidavit “a substantial basis” existed to “ensure that there [was] a fair
probability that contraband or evidence of a crime [would] be found in [the] particular place.”
Mullen, 282 Mich. App. at 22 (citation and quotation marks omitted).

        Finally, contrary to defendant’s position on this issue, even if the warrant were found to
be defective, which it is not, the good-faith exception to the exclusionary rule would be
applicable. “The purpose of the exclusionary rule is to deter police misconduct.” People v
Goldston, 470 Mich. 523, 526; 682 NW2d 479 (2004). In accordance with the good-faith
exception to the exclusionary rule, as recognized in Michigan, suppression is not required when
“[t]he police officers’ reliance on the district judge’s determination of probable cause and on the
technical sufficiency of the search warrant was objectively reasonable.” Id. at 541-542. As
delineated in United States v Leon, 468 U.S. 897, 923; 104 S. Ct. 3405; 82 L. Ed. 2d 677 (1984),
four circumstances exist in which the good-faith exception to the exclusionary rule are found to
be inapplicable, which include when: (1) “the magistrate . . . was misled by information in an
affidavit that the affiant knew was false or would have known was false except for his reckless
disregard of the truth,” (2) “the issuing magistrate wholly abandoned his judicial role,” such that
“no reasonably well trained officer should rely on the warrant,” (3) an officer relies on a warrant
“based on an affidavit ‘so lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable,’ ” or (4) a warrant that is “so facially deficient—i.e., in failing to
particularize the place to be searched or the things to be seized—that the executing officers
cannot reasonably presume it to be valid.” Id. There is no suggestion, in this case, that the
magistrate “abandoned his judicial role,” or that the reliance of the officers executing the warrant
was unreasonable because of deficiencies that were evident on the face of the warrant, or the lack
of an “indicia of probable cause” within the affidavit. Further, other than a blatant contention,
without any evidence, that the affiant in this situation engaged in a purposeful
mischaracterization or deliberate falsehood regarding the 2011 raid of the same property, there is


1
    Franks v Delaware, 438 U.S. at 155-156.


                                                 -7-
no evidence to suggest that the affiant purposefully included inaccurate information within the
document. As demonstrated at the Franks hearing, the affiant received information from a police
source regarding the prior events and sought to corroborate them through a police database. The
database provided information that allowed the affiant to reasonably believe that the information
included was accurate. As such, if it was found to be necessary, the good-faith exception to the
exclusionary rule would be applicable.

       Defendant also asserts that the trial court erred in refusing to provide the jury with a
requested “mere presence” instruction. At trial, defendant asserted he was merely at the home at
the time of the raid and was not living at the residence, asserting the contraband found and seized
by police was the property of Sadler. As such, defendant argued he could not be in possession of
the contraband.

        “This Court reviews de novo claims of instructional error. In reviewing a claim of
instructional error, ‘this Court examines the instructions as a whole, and, even if there are some
imperfections, there is no basis for reversal if the instructions adequately protected the
defendant’s rights by fairly presenting to the jury the issues to be tried.’ ” Martin, 271 Mich. App.
at 337-338 (citation omitted).

       The instruction pertaining to “mere presence,” CJI2d 8.5, provides:

       Even if the defendant knew that the alleged crime was planned or was being
       committed, the mere fact that [he/she] was present when it was committed is not
       enough to prove that [he/she] assisted in committing it.

The language of the jury instruction implies that it is applicable in situations where the
prosecution is proceeding on an aiding and abetting theory. See People v Norris, 236 Mich. App.
411, 419-420; 600 NW2d 658 (1999) (A defendant’s “[m]ere presence, even with knowledge
that an offense is about to be committed or is being committed, is insufficient to establish that a
defendant aided or assisted in the commission of the crime.”). The instruction may also be
appropriate to provide when a defendant is charged with constructive possession. People v
Echavarria, 233 Mich. App. 356, 370; 592 NW2d 737 (1999).

        In the circumstances of this case, defendant was charged as the principal and not as an
aider and abettor, obviating the propriety of the instruction. Defendant contends that, during
closing arguments, the prosecutor alluded to defendant having joint possession of the contraband
with Sadler. A close review of the prosecutor’s statements cited by defendant, particularly when
viewed in context, demonstrates that the prosecutor was not suggesting that defendant was
assisting Sadler; rather, just the opposite. The prosecutor’s theory was and remained that
defendant was in possession and control of the contraband and that Sadler might be assisting
defendant or involved in the enterprise, but not suggesting a balance of power or control in favor
of Sadler. The prosecutor, in the statements referenced by defendant, was simply explaining the
evidence and asserting defendant’s incorrect interpretation or explanation regarding the
possession of the drugs and weapon.

       Further, a defendant is not entitled to an instruction on mere presence where the
defendant’s theory and evidence does not support an inference that the defendant was simply

                                                -8-
present during the commission of the crime. See People v Moldenhauer, 210 Mich. App. 158,
160; 533 NW2d 9 (1995). Other than the testimony of Heard, the evidence did not support
defendant’s contention of mere presence to support the provision of the requested instruction to
the jury. Evidence showed that defendant owned the property where the contraband was found
and that items linked to defendant were located with the contraband within the home. The
evidence indicated that defendant, Heard and Sadler had keys to the property but that the
personal items in the room where the closet containing the contraband was situated, were linked
to defendant and that no such evidence was produced to support defendant’s contention that
Sadler was living in the room and had control of it, other than the testimony of Heard. Because
defendant’s theory at trial was contradicted by the evidence, the trial court did not abuse its
discretion in concluding that the “mere presence” instruction was not applicable. Id. “A trial
court need not give requested instructions that the facts do not warrant.” People v Piper, 223
Mich. App. 642, 648; 567 NW2d 483 (1997).

        Even if, as argued by defendant, the evidence supported the provision of the instruction,
the jury instructions as a whole were not erroneous because they fairly presented the issues to be
tried and defendant’s theory of the case and protected defendant’s rights. See Piper, 223 Mich
App at 648. As previously recognized by this Court:

         This Court reviews jury instructions in their entirety to determine whether the trial
         court committed error requiring reversal. Jury instructions must include all the
         elements of the charged offense and must not exclude material issues, defenses,
         and theories if the evidence supports them. Jury instructions must be read as a
         whole rather than extracted piecemeal to establish error. Even if somewhat
         imperfect, instructions do not create error if they fairly presented the issues for
         trial and sufficiently protected the defendant’s rights. Error does not result from
         the omission of an instruction if the charge as a whole covers the substance of the
         omitted instruction. [Id. (citations omitted).]

The trial court provided the jury with an instruction on possession, sufficient to encompass
defendant’s theory of the case and protect his rights. Because the jury instructions sufficiently
protected defendant’s rights and fairly presented the issues to the jury, reversal is not necessary
even if it were to be determined that the trial court should have provided the jury with the
instruction on mere presence. People v Dobek, 274 Mich. App. 58, 82; 732 NW2d 546 (2007).

       Finally, defendant argues that he was deprived of the effective assistance of counsel
based on allegations that counsel failed to communicate a plea offer by the prosecutor to
defendant and rejected the proffered plea deal without having discussed the offer with defendant.
Defendant asserts he would have accepted the plea offer, despite his ongoing assertions of
innocence. He also contests the trial court’s factual determinations pertaining to the credibility
of the witnesses in denying his entitlement to a new trial following the conclusion of a Ginther2
hearing after remand by this Court.



2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                 -9-
        “A claim of ineffective assistance of counsel presents a mixed question of law and fact.”
People v Brown, 294 Mich. App. 377, 387; 811 NW2d 531 (2011). “This Court reviews a trial
court’s findings of fact, if any, for clear error, and reviews de novo the ultimate constitutional
issue arising from an ineffective assistance of counsel claim.” Id. A finding is determined to be
clearly erroneous if “ ‘the reviewing court is left with a definite and firm conviction that a
mistake has been made.’ ” People v Lopez, 305 Mich. App. 686, 693; 854 NW2d 205 (2014)
(citation omitted).

        The effective assistance of counsel is presumed, and the burden is placed on defendant to
establish the contrary. People v LeBlanc, 465 Mich. 575, 578; 640 NW2d 246 (2002). To
establish ineffective assistance of counsel, a defendant is required to demonstrate that: (1) the
representation afforded by counsel fell below an objective standard of reasonableness, and (2)
but for the unprofessional errors of counsel, the outcome of the proceeding would have been
different. People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012). “The defendant has the
burden of establishing the factual predicate of his ineffective assistance claim.” People v
Douglas, 496 Mich. 557, 592; 852 NW2d 587 (2014). When a defendant asserts that the
ineffective assistance of counsel resulted in the rejection of a plea bargain, a defendant must
demonstrate that:

       but for the ineffective advice of counsel there is a reasonable probability that the
       plea offer would have been presented to the court (i.e., that the defendant would
       have accepted the plea and the prosecution would not have withdrawn it in light
       of intervening circumstances), that the court would have accepted its terms, and
       that the conviction or sentence, or both, under the offer’s terms would have been
       less severe than under the judgment and sentence that in fact were imposed. [Id.
       at 592, quoting Lafler v Cooper, 566 US ___; 132 S. Ct. 1376, 1385; 182 L. Ed. 2d
398 (2012).]

A claim of ineffective assistance of counsel premised on the failure of trial counsel to provide
proper advice during plea negotiations is subject to the same two-prong analysis as is any other
ineffective assistance of counsel claim; namely, the defendant must demonstrate that his
attorney’s performance was deficient and that the deficient performance prejudiced defendant.
Douglas, 496 Mich. at 591-592 (citations omitted). See Strickland v Washington, 466 U.S. 668,
687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v Pickens, 446 Mich. 298, 302-303; 521
NW2d 797 (1994).

       On remand to the trial court a Ginther hearing was conducted. Defendant’s trial attorney,
Randall Upshaw, testified that he engaged in ongoing plea negotiations with the prosecutor in
trying to procure a more advantageous offer, which the prosecutor, Sarah DeYoung,
corroborated through her indication that the dogged persistence of defense counsel caused her to
be “frustrated.” In addition, the prosecutor concurred with defense counsel that the plea offer
was never withdrawn and that defense counsel never officially declined the offer. Defense
counsel further asserted, under oath, that he did communicate the offer made by the prosecutor,
which never varied, to defendant, who elected to reject the offer because he wanted a more
advantageous deal commensurate with that received by Sadler.



                                              -10-
        To contradict this testimony, defendant asserted that only once did defense counsel
inform him of a plea offer by the prosecutor and that it was communicated after defense counsel
had rejected the offer without consulting defendant. Defendant further denied any indication or
explanation by defense counsel that the plea offer remained open or that defendant could indicate
his preference to accept the plea. Defendant acknowledged that he never indicated to his counsel
that he would have wanted to accept the plea offered, but insists he would have taken the plea
despite his protestations of innocence to the charges. In support of his contentions, defendant
proffered the testimony of his sister, Nicole Smith, and his girlfriend, Michelle Sherrill,
regarding part of a conversation they overheard between defendant and his trial counsel,
regarding a plea offer. As noted by the trial court in denying defendant’s request for a new trial
premised on the ineffective assistance of counsel, the testimony of these individuals provided
mere snapshots of one conversation and did not serve to contradict testimony by Upshaw or the
prosecutor that several other conversations regarding a plea offer occurred. In addition,
Sherrill’s testimony did not indicate that defense counsel had rejected the plea offer. While
Smith asserted that defense counsel indicated he was rejecting the plea offer because it was “too
much time,” she also testified that defendant did not indicate he would accept or wanted the plea.

        The dispute comprised one contingent on credibility. This Court defers to the trier of
fact’s determinations regarding the credibility of witnesses, People v Unger, 278 Mich. App. 210,
222; 749 NW2d 272 (2008), and will not second-guess or “interfere with the trier of fact’s role of
determining the weight of the evidence o[r] the credibility of witnesses.” Kanaan, 278 Mich
App at 619. In making its credibility determinations, the trial court found it to be significant that
defendant was willing to commit perjury by acknowledging under oath the factual predicates for
the criminal charges while commensurately asserting his innocence to the same charges.

        In addition to presenting an issue regarding credibility, although defendant now, in
hindsight, asserts he would have accepted the plea offer, such a contention is highly suspect
given his continued and ongoing assertions of innocence. As such, defendant cannot establish
the requisite prejudice because “the record amply supports the conclusion that, even had the
defendant been properly advised . . ., it was not reasonably probable that he would have accepted
the prosecution’s plea offer” because defendant continued to assert his innocence on an ongoing
basis throughout the proceedings and never appeared to consider the possibility of accepting a
plea. Douglas, 496 Mich. at 598. Defendant has failed to demonstrate that “but for the
ineffective advice of counsel there is a reasonable probability that . . . [he] would have accepted
the plea . . . .” Id. at 592. Similarly, there has been no evidence proffered, or even a suggestion
made, that the trial court would have accepted the plea deal as offered. Defendant’s claim of
ineffective assistance of counsel, therefore, lacks merit.

       Affirmed.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Deborah A. Servitto



                                                -11-